UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):July 15, 2016 CARVER BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-13007 13-3904174 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 75 West 125th Street, New York, NY 10027-4512 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (212) 360-8820 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors of Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b)On July 15, 2016, James Raborn resigned from his position as First Senior Vice President, General Counsel and Manager of Loan Workout and Loss Mitigation of Carver Bancorp, Inc. (the “Company”) and Carver Federal Savings Bank (the “Bank”), effective immediately, to pursue other opportunities. Mr. Raborn had no disagreement with the Company or the Bank that led to his resignation. Item 9.01Financial Statements and Exhibits (a) Financial statements of businesses acquired.Not Applicable. (b) Pro forma financial information.Not Applicable. (c) Shell company transactions: Not Applicable. (d) Exhibits. Not Applicable. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CARVER BANCORP, INC. DATE: July 18, 2016 By: /s/ Michael T. Pugh Michael T. Pugh President and Chief Executive Officer
